In re: Elois Cain applying for certiorari or writ of review to the Court of Appeal, Fourth Circuit, Parish of Orleans. 244 So. 2d 619.
Writ denied. On the facts found by the •Court of Appeal, wé cannot' say that the result is incorrect.
SUMMERS, J.,
is of the opinion the writ should be granted.
BARHAM, J.,
concurs in the denial. I cannot accept the sweeping statements in the opinion on proof of traumatic neurosis. However, the result is factual and no question of law is presented. I cannot say it is legal error.
TATE, J.,
dissents from denial. The standard of proof of a neurosis exacted as a matter of law is far beyond that required by law and does not warrant the reversal of the well-considered opinion of the trial court.
DIXON, J., dissents from denial.